             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:20-cv-00057-MR-WCM


MATTHEW DILLARD, Administrator    )
of the Estate of Melissa Rice,    )
                                  )
                      Plaintiff,  )
                                  )
     vs.                          )
                                  )
CHIP HALL, in his official        )
Capacity as Sheriff of Jackson    )
County, et al.,                   )
                                  )
                      Defendants. )
________________________________ )

                  SUPPLEMENTAL PRETRIAL ORDER
                   AND CASE MANAGEMENT PLAN

     IN ACCORDANCE WITH the Local Rules of the Western District of

North Carolina and pursuant to Rule 16 of the Federal Rules of Civil

Procedure, the undersigned enters the following Supplemental Pretrial Order

and Case Management Plan in this matter.

                                      I.

           The Pretrial Order and Case Management Plan previously

           entered in this matter sets forth certain requirements for the

           parties to follow in preparing for and trying a civil case

           before this Court. These requirements are not a mere
     formality but rather are essential to the efficient

     administration of the trial.       To ensure such efficient

     administration, the Court hereby supplements these

     requirements so as to better elucidate the parties’

     responsibilities and the Court’s expectations. A party’s

     failure to comply with the requirements set forth in the

     Pretrial   Order    and    Case    Management     Plan,   as

     supplemented herein, may subject such party to an

     administrative fine for interfering with the efficient

     administration of the trial.

        II.     DEPOSITIONS TO BE USED AT TRIAL

A.   Page/line designations for any depositions to be used at

     trial, whether discovery or de bene esse depositions, shall

     be filed no later than fourteen (14) days before the final

     pretrial conference. Objections and counter-designations

     shall be filed no later than seven (7) days before the final

     pretrial conference, and objections to any such counter-

     designations shall be filed no later than two (2) business

     days before the final pretrial conference. Failure to meet

     these deadlines may result in summary exclusion of the

                                    2
     designated testimony or the summary denial of the

     objections.

B.   If the parties are unable to resolve all of the objections to

     the designated deposition testimony, such objections that

     remain will be resolved at the final pretrial conference.

     Thus, a copy of the transcript excerpts necessary for the

     Court to understand such designations and objections

     must be filed with the Court no later than two (2) business

     days before the final pretrial conference.

C.   If counsel intends to use deposition or trial testimony given

     in another case, such designation must be accompanied

     by a statement as to how counsel contends such testimony

     is admissible in the present action.

D.   While the parties may present deposition or trial testimony

     by reading such testimony into the record, the use of video

     recording is strongly encouraged.

E.   If testimony is presented by video, the video must be edited

     so as to exclude any testimony for which an objection has

     been sustained and so that the video can be played for the

     jury without any interruptions.

                                3
F.      Before the trial begins, counsel shall provide the Court with

        an estimate of the length of any deposition or trial testimony

        to be proffered (e.g., for a video deposition, counsel shall

        provide the playtime length of the edited video; for a

        deposition that will be read, counsel shall provide an

        estimate of the length of time to read the edited transcript

        into the record).

     III.   EXHIBIT LISTS AND EXHIBIT NOTEBOOKS

A.      Final exhibit lists must be submitted before the trial begins.

        Exhibit lists must follow the format set forth in the Pretrial

        Order and Case Management Plan.

B.      Exhibit lists must list each exhibit counsel reasonably

        anticipates using at trial, whether offered as substantive or

        illustrative evidence, or whether it is to be used on direct or

        cross-examination or to refresh a witness’s recollection.

C.      While exhibit lists should not be under-inclusive, they also

        should not be over-inclusive.       Exhibit lists should not

        include all exhibits that counsel believes may possibly be

        used at trial. If necessary, the parties may supplement

        their exhibit lists at trial with additional exhibits upon a

                                   4
     showing of good cause and a lack of surprise or unfair

     prejudice to the opponent. Counsel should prepare exhibit

     lists with a few blank spaces at the end to allow for the

     exhibit lists to be amended as the trial progresses; counsel

     should not file amended exhibit lists in the middle of trial.

D.   The exhibit lists should designate each exhibit individually;

     the use of group exhibits (e.g., designating a series of

     photographs as one exhibit) is discouraged. The parties

     may, however, designate a group of exhibits in such a way

     as to indicate their related nature (e.g., designating a series

     of photographs as Exhibit 1A, Exhibit 1B, Exhibit 1C, etc.).

     “Catch-all” exhibits (e.g., an exhibit designation of “all

     materials provided in discovery”) are not permitted.

E.   Exhibit notebooks also must be tendered to the Court

     before the beginning of trial. Such notebooks must contain

     one clean, legible copy of each exhibit on the party’s exhibit

     list. For any exhibits that are added during the trial, a copy

     must be handed up to the Court at or before the time that

     the particular exhibit is offered.



                                 5
                 IV.    WITNESS LISTS

A.   Witness lists must be filed no later than noon on the

     business day before jury selection.

B.   Each witness list must identify all persons who may be

     called to testify at trial. Any person not so named on a

     witness list will not be allowed to testify absent a showing

     of good cause.

C.   Each witness list must identify those witnesses who will be

     testifying live and those who will be testifying by deposition.

D.   Each witness list must identify any witness that counsel

     intends to tender as an expert as well as the area of

     expertise of that witness.

E.   Each witness list must identify all witnesses who will

     appear at trial pursuant to a trial subpoena.

                   V.     JURY SELECTION

A.   The Court utilizes a “mandatory strike method” for jury

     selection. Pursuant to this method, the Clerk will call 14

     members of the jury pool into the jury box. The Court will

     then conduct the voir dire of the 14 prospective jurors.

     Each side will then be allowed approximately 20 minutes

                                  6
     to conduct a voir dire of the 14 prospective jurors. Each

     side will then be given the opportunity to make any motions

     with respect to the jury panel, i.e., challenges for cause.

     Motions to strike for cause will be heard at the bench. If

     any of the prospective jurors are stricken for cause, then

     those members will be replaced with new members of the

     jury pool.

B.   The Court will then conduct a voir dire of the new members

     of the 14 prospective jurors who have replaced the

     members who were stricken for cause. This will be followed

     by an opportunity for the Plaintiff to likewise voir dire the

     new members, followed by a like opportunity for the

     Defendant.     Counsel     will   ordinarily   be   allowed

     approximately two minutes per new member of the panel

     for such voir dire. If there are any additional motions to

     strike for cause as to the new members of the panel they

     would be heard in the same manner as before at this time.

C.   Once all 14 positions are filled with prospective jurors who

     have not been challenged for cause, then the parties will

     exercise their peremptory challenges in the following

                               7
     manner. First, the Plaintiff will be called upon to exercise

     one of its peremptory challenges. This will be initiated by

     the Court by saying: “What says the Plaintiff as to the jury

     panel?” After the Plaintiff has excused one juror, then the

     parties will exercise their remaining challenges for each

     side by alternating. In other words, after the Plaintiff has

     stricken one, then the Defendant will strike one, followed

     by the Plaintiff striking another, until the parties have used

     all of their peremptory challenges.

D.   Once all the peremptory strikes have been used by both

     sides, then there will only be 8 members of the 14

     remaining. All eight will sit as jurors to decide the case.

     There will be no alternates. However, since only six jurors

     are required for a civil trial, if any one or two members of

     the jury are excused or dismissed after being empaneled,

     then the remaining jurors will decide the case.

IT IS SO ORDERED.




                                8
